Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 10, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00886-CR



              IN RE MICHAEL WILLIAM GODFREY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 912345

                        MEMORANDUM OPINION

      On October 20, 2015, relator Michael William Godfrey filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Brad Hart, presiding judge of the 230th District Court of Harris County,
to rule on his motion nunc pro tunc.

      On November 5, 2015, the trial court signed an order denying relator’s
motion nunc pro tunc. Relator’s request for relief is moot. Accordingly, we
dismiss relator’s petition for writ of mandamus for lack of jurisdiction.


                                   PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2